DETAILED ACTIO
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 7/29/2021.  Claims 1, 5, 7, 11, 15, and 17 have been amended. New claims 25-29 have been added. Claims 2-4, 6, 8-10, 12-14, 16, and 18-20 have been canceled. Therefore, claims 1, 5, 7, 11, 15, 17 and 21-29 are pending in this office action, of which claims 1 and 11 are independent claims.

Claim Objections
Following claims are objected to because of the following informalities and Appropriate correction is required: 
Claim 17 depends on canceled claim.
Repetition of claim no. 25.
 Claims 15, 23-24 and 27-29 recite “The computer-readable storage medium of claim 11”, however “The non-transitory computer readable storage medium of claim 11” are expected. 

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 9/14/2020, with respect to the rejections of claims 1-7, 10-17 and 20-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Ehrenkranz, like Wheaton, fails to teach or even suggest a personal food inventory system where nutritional data is transmitted from a product database of the preferred vendor linked to the personal food inventory system. (pages 8-9). 
In response to applicant's argument a:  The argument is that Wheaton fails to disclose, teach, or provide a reason for a preferred vendor product database made accessible to an account associated with a user's personal food inventory system. Instead, Wheaton describes a "food inventory system" updated by scanning or interpreting a UPC barcode or merchant purchase data. See Wheaton at 
The new reference Owens teaches in para 0195 for as shown in FIG. 4, this system includes the Grocery Shopping Web Site server 409 and required data bases, configured to communicate with one or more users' workstations 406, kiosks 413 at the located grocery store, or similar devices capable of accessing web sites 408 and the providers of the advertising (Advertising Server 405), diets ( Diet Plans 403), nutrition information and recipes (Manufacturers 401), store item inventory and promotions ( Grocery Stores) and manufacturers' coupons (Coupon Clearinghouses 404) for providing advertising and information to users based on demographics and shopping list items, and retailer grocer web sites 410 411 412 for exchange of products selected for purchase (collectively nodes). Each node is preferably connected directly or indirectly to the web site server via a connection to a network, such as a local area network (LAN), a wide area network (WAN), the Internet or the like, via a public switched phone network, dedicated data line, cellular network, Personal Communication System, microwave, satellite networks, cable or the like. Additionally, in a preferred embodiment of the present invention, personal digital assistants 407 may be configured to communicate with users' workstations 406 for sending and receiving shopping lists information with para 0184 and 0213-0214 for FIG. 6 illustrates the primary process for users to utilize the Grocery Shopping Web Site 601 to shop for groceries utilizing all the relevant information available from their workstation connected to the Internet or any workstation anywhere that is connected to the Internet. Therefore, the user’s workstation can communicate with store items inventory and manufacturers nutritional information through the communication network.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 5, 7, 11, 15, 17, 25, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11 and 13 of U.S. Patent No. 10,289,612. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application #15/143,407
US Patent No. #10,289,612
1. (Currently Amended) A method of providing a user with a notification regarding one or more nutrition-based trends of consumption based on a personal food inventory of the user, the method comprising: 
(a) storing, in a personal inventory database at a personal food inventory system, a personal food inventory associated with an account for a user of an electronic device, the personal food inventory comprising a plurality of food records, each food record comprising an inventory quantity for a food item, the plurality of food records generated at a food vendor point of sale (POS) device in the form of a purchased food list, wherein the personal food inventory 









(b) receiving, from the food vendor POS device and via a computer network, the purchased food list comprising an inventory quantity for a food item purchased by the user; 
(c) receiving, from a product database of the food vendor accessible to the personal food inventory system, nutritional data associated with the food item purchased by the user; 


(d) adding the inventory quantity and the nutritional data for the food item purchased by the user to the personal food inventory database;
(e) receiving an input comprising a dish selected by the user to prepare, the dish comprising an ingredient corresponding to the food item added to the personal inventory database in (d); 
(f) in response to receiving the input in (e), reducing the inventory quantity for the food item stored in the personal inventory database; 2U.S. App. Ser. No. 15/143,407Atty. Docket No. 53409-701.204 
(g) determining, by the personal food inventory system, one or more nutrition-based trends of consumption of the user based at least in part on a comparison of the inventory quantity for the food item added to the personal inventory database in (d) and the inventory quantity for the food item reduced in (f); 
(h) receiving, from the user, one or more consumption goals, wherein the one or more consumption goals comprises a nutritional goal associated with food items consumed by the user; 
(i) providing to the electronic device an application configured to communicate with the personal food inventory system to access the personal food inventory; and 
(j) providing to the user, by the personal food inventory system via the application on the electronic device, a notification based at least in part on the determined one or more nutrition-based trends of consumption, wherein the notification comprises information regarding whether the one or more nutrition-based trends of consumption associated with the account has met the one or more consumption goals.


storing, in a personal inventory database at a personal food inventory system, a plurality of personal food inventories for a plurality of users of electronic devices, each personal food inventory associated with an account, each personal food inventory comprising a plurality of food records, each food record comprising a food item identifier, information describing a food item 
providing to the electronic devices an application configured to communicate with the personal food inventory system to access the plurality of personal food inventories for the plurality of users; 
             receiving, from the food vendor POS device and via a computer network, the purchased food list comprising a plurality of food item identifiers and a purchase quantity of each food item associated with each food item identifier of the plurality of food item identifiers, for food items purchased from the food vendor by a subset of the plurality of users; 
              associating the plurality of food item identifiers and the purchase quantity of each food item purchased by the subset with each account for each user in the subset; automatically updating the personal inventory database at the personal food inventory system with, for each personal food inventory associated with each account for each user in the subset, the purchased food list comprising the plurality of food item identifiers, and the purchase quantity for each food item, received from the food vendor, without physically tracking the food items purchased by the subset after purchase using radio-frequency identifiers or a scanner; 
              recommending to a user of the subset a dish to prepare comprising an ingredient corresponding to the food item identifier in the personal food inventory associated with the account of the user, wherein the dish is recommended to the user based, at least in part, on (i) a presence of the food item identifier in the personal inventory database, and (ii) a user-provided ranking criterion comprising a consumption goal associated with the account of the user; receiving a selection from the user of the dish; and 
               in response to receiving the selection, automatically updating, by the personal food inventory system, in the personal food inventory associated with the account, the inventory quantity of the food item associated with the food item identifier corresponding to the ingredient.
nutrition-based trends of consumption comprises a fat content trend, a carbohydrates trend, a calorie trend, or an allergen trend.
9. The method of claim 1, further comprising: storing consumption quantity information for the plurality of food records for the account, the consumption quantity information comprising a consumption quantity associated with each food item consumed; and providing a report to the user based on the consumption quantity information.

7. (Currently Amended) The method of claim 1, wherein the notification provided comprises, in response to the one or more nutrition-based trends of consumption associated with the account not having met the one or more consumption goals, (i) recommendations for how the user can better meet the one or more consumption goals, or (ii) recipes for the user associated with helping the user meet the one or more consumption goals, or a combination thereof.
11. The method of claim 1, further comprising: receiving a notification that a food item associated with an account of the plurality of accounts has been consumed, the notification comprising a food item identifier associated with the consumed item and a consumption quantity; and prompting the user for a revised inventory quantity based on the quantity consumed, provided the consumption quantity exceeds the inventory quantity.
25. (New) The method of claim 1, wherein the one or more consumption goals comprise a goal to keep the overall fat content of food items consumed by the user below an amount specified by the user.
13. The method of claim 12, wherein the one or more consumption goals comprises a nutrition based goal.
25. (New) The method of claim 1, wherein the one or more consumption goals comprise a goal to keep the carbohydrates or calories consumed by the user below an amount specified by the user.
13. The method of claim 12, wherein the one or more consumption goals comprises a nutrition based goal.


Claims 1, 5, 7, 11, 15, 17, 25, 27 and 28 are nonprovisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘612 US Patent anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘612 US patent.  This is a nonprovisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the '407 method claims with the differences of the '612 method claims of the US Patent will provide a system that would achieve the same function.

Claims 1, 5, 7, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 15 of U.S. Patent No. 11,036,711. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application #15/143,407
US Patent No. #11,036,711
1. (Currently Amended) A method of providing a user with a notification regarding one or more nutrition-based trends of consumption based on a personal food inventory of the user, the method comprising: 
(a) storing, in a personal inventory database at a personal food inventory system, a personal food inventory associated with an account for a user of an electronic device, the personal food inventory comprising a plurality of food records, each food record comprising an inventory quantity for a food item, the plurality of food records generated at a food vendor point of sale (POS) device in the form of a purchased food list, wherein the personal food inventory system is remotely located with respect to the electronic device; 
(b) receiving, from the food vendor POS device and via a computer network, the purchased food list comprising an inventory quantity for a food item purchased by the user; 
(c) receiving, from a product database of the food vendor accessible to the personal food inventory system, nutritional data associated with the food item purchased by the user; (d)adding the inventory quantity and the nutritional data for the food item purchased by the user to the personal food inventory database;
(e) receiving an input comprising a dish selected by the user to prepare, the dish comprising an ingredient corresponding to the food item added to the personal inventory database in (d);
(f) in response to receiving the input in (e), reducing the inventory quantity for the food item stored in the personal inventory database; 
2U.S. App. Ser. No. 15/143,407Atty. Docket No. 53409-701.204(g) determining, by the personal food inventory system, one or more nutrition-based trends of consumption of the user based at least in part on a comparison of the inventory quantity for the food item added to the personal inventory database in (d) and the inventory quantity for the food item reduced in (f); 
(h) receiving, from the user, one or more consumption goals, wherein the one or more consumption goals comprises a nutritional goal associated with food items consumed by the user; 
(i) providing to the electronic device an application configured to communicate with the personal food inventory system to access the personal food inventory; and 
(j) providing to the user, by the personal food inventory system via the application on the electronic device, a notification based at least in part on the determined one or more nutrition-based trends of consumption, wherein the notification comprises information regarding whether the one or more nutrition-based trends of consumption associated with the account has met the one or more consumption goals.
1. A network-based method of correcting a shopping list comprising steps of:
 

        a) storing, in a personal inventory database at a personal food inventory system (PFIS): i) a user account for the PFIS; and ii) food records comprising food item identifiers for food items associated with the user account and inventory quantities of the food items, the food records generated at a vendor point-of-sale (POS) device; 
b) receiving, from the vendor POS device, a purchased food list associated with the user account, the purchased food list comprising food records; c) updating the inventory quantities of the food items in the personal inventory database at the PFIS based on the purchased food list; 
d) generating the shopping list associated with the user account, the shopping list excluding food items present in the personal inventory database at the PFIS based on the inventory quantities of the food items; 
e) receiving and storing a consumption quantity of one or more of the food items from the user; 
f) subtracting the consumption quantity of the one or more of the food items stored in (e) from the inventory quantity of the one or more food items to generate a revised inventory quantity of the one or more food items; 
g) providing a graphical user interface (GUI) in communication with the PFIS via a computer network, the GUI comprising: i) elements providing a notification to the user if the revised inventory quantity of the one or more of the food items generated in (f) is below zero; and ii) interface elements allowing the user to provide a corrected inventory quantity; 
h) updating the inventory quantity of one or more of the food items in the food records of the personal inventory database at the PFIS with the corrected inventory quantity of the one or more food items; and 
i) correcting the shopping list generated in (d) based on the inventory quantity of one or more of the food items updated in (h).
Claims 5 and 15, (Currently Amended) The method of claim 1, wherein the determined one or more nutrition-based trends of consumption comprises a fat content trend, a carbohydrates trend, a calorie trend, or an allergen trend.
6. The network-based method of claim 1, further comprising: a) tracking a consumption trend associated with the user account, based on input from the user regarding consumption of food items associated with the user account; and b) comparing the consumption trend with a consumption goal associated with the user account.
Claims 7 and 17, (Currently Amended) The method of claim 1, wherein the notification provided comprises, in response to the one or more nutrition-based trends of consumption associated with the account not having met the one or more consumption goals, (i) recommendations for how the user can better meet the one or more consumption goals, or (ii) recipes for the user associated with helping the user meet the one or more consumption goals, or a combination thereof.
  15. The network-based method of claim 10, further comprising: a) tracking a consumption trend of the user account based on the input from the user; and b) comparing the consumption trend with a consumption goal associated with the user account.
29. (New) The computer-readable storage medium of claim 11, wherein the method further comprises displaying on a user interface the name of a consumption goal and a measure of how well the user is doing at meeting the consumption goal.
8. The network-based method of claim 1, wherein the GUI further comprises elements receiving the consumption quantity.


Claims 1, 5, 7, and 29 are nonprovisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘711 US Patent anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘711 US Patent.  This is a nonprovisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the '407 method claims with the differences of the '711 method claims of the US Patent will provide a system that would achieve the same function.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 11, 15, 17 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wheaton, US 20130138656 A1 (hereinafter “Wheaton”) and in view of Owens, US 20030004831 A1 (hereinafter “Owens”).
 
As to claims 1 and 11,
Wheaton teaches a method of providing a user with a notification regarding one or more nutrition-based trends of consumption based on a personal food inventory of the user (Wheaton teaches in para 0021: if the system detect food shortage for a planned meal, it will alert you about the planned meal ingredients), the method comprising: 
(a) storing, in a personal inventory database at a personal food inventory system (Wheaton teaches in para 0018 the inventory system is maintained by scanning a UPC code found on many food item) , a personal food inventory associated with an account for a user of an electronic device (Wheaton teaches in para 0018 food data sent to user device) , the personal food inventory comprising a plurality of food records, each food record comprising, an inventory quantity  for a food item, the plurality of food records generated at a food vendor point of sale (POS) device in the form of a purchased food list (Wheaton teaches in para 0018 The inventory system is maintained by scanning a UPC code found on many food items or packaging available today or via manual entry or voice activated entry using a product number or descriptor such as "apple" and then quantity, as well as expiration date information, and other information about the food items), wherein the personal food inventory system is remotely located with respect to the electronic device (Wheaton teaches in para 0018 food data is sent to user device by remote connection from merchant);
(b)receiving, from the food vendor POS device and via a computer network, the purchased food list comprising an inventory quantity for a food item purchased by the user (Wheaton teaches in para 0018 fully automated inventory update from merchants (i.e., food vendor POS) to database. The inventory system is maintained by scanning a UPC code found on many food items or packaging available today); 
(d) adding the inventory quantity and the nutritional data for the food item purchased by the user to the personal food inventory database (Wheaton teaches in para 0018 an increase in the foodstock levels for the items on the shopping list is shown as pending and then is permanently increased upon indicating to the system that said shopping list has been added to the food inventory with para 0036 for based on the database and usage meta data, the device will perform Diet Analysis to determine healthier options for meals. As stated, the system will suggest food substitutions targeted at specific nutritional effects);
(e) receiving, an input comprising a dish selected by the user  to prepare, the dish comprising an ingredient corresponding to a the food item added to the personal inventory database in (c) (Wheaton teaches in para 0021 food items added to the inventory and para 0033 teaches selecting  a recipe and correlating the ingredients with the inventory);
(f) in response to receiving the input in (e), reducing the inventory quantity for the food item stored in the personal inventory database in (d)(Wheaton teaches in para 0021: A decrease in food inventory occurs when a recipe is selected such that one or more than one selected recipes cause inventory levels for those recipe ingredients to decrease according to recipe quantities); 
(g) determining, by the personal food inventory system, one or more nutrition-based trends of consumption of the user based at least in part on a comparison of the inventory quantity for the food item added to the personal inventory database in (d) (Wheaton, para 0034-0036, by tracking and analyzing the food product purchased, a certain dietary goal is determined) and the inventory quantity for the food item reduced in (f) (Wheaton, para 0031 and 0034,  the software identifies ingredients common to both the inventory and the selected recipe as in FIG. 3, and when confirmed by the user lowers the amount of the food item in inventory and stores the new count to the database. Para 0018 also teaches food quantities also determined to be purchased);
(h) receiving, from the user, one or more consumption goals, wherein the one or more 2U.S. App. Ser. No. 15/143,407Atty. Docket No. 53409-701.204 consumption goals comprises a nutritional goal associated with food items consumed by the user (Wheaton, para 0034, user select a “low salt mode” and low in fat as dietary goal. In these embodiments the overall system functions as a total dietary regulator and recording instrument.  In other embodiments, a diet tracking component of the software is utilized where information is entered about meals eaten out to add to the data in the system that was collected by food purchases and meal preparations); 
(i) providing to the electronic device an application configured to communicate with the personal food inventory system to access the personal food inventory (Wheaton teaches in para 0021 user may choose to auto order the food items based on need using the smart phone application); 
(j) providing to the user, by the personal food inventory system via the application on the electronic device, a notification based at least in part on the determined one or more nutrition-based trends of consumption, wherein the notification comprises information regarding whether the one or more nutrition-based trends of consumption associated with the account has met the one or more consumption goals (Wheaton, para 0035, Other health indicators may be used to select a diet consistent with improving those health indicators. For example medical or personal health data may be entered into the system, and as a result of high blood pressure, low sodium meal preparations (i.e., consumption goals) and shopping list recommendations will be preferentially selected and recommended (i.e., notification). These embodiments are particularly useful for managing dietary health issues such as diabetes, and other examples with para 0019 for Reminders of soon to spoil food or shopping lists can be sent to email addresses or cell phones as text messages, and in certain embodiments along with suggested recipes that use the soon to expire food items, and are in order whereby recipes with soon to expire food items and all needed ingredients are in the inventory are given preference and noted in a list of suggested recipes).
Wheaton teaches the invention as claimed above, Wheaton does not explicitly teach (c) receiving, from a product database of the food vendor accessible to the personal food inventory system, nutritional data associated with the food item purchased by the user. 
However, Owens teaches (c) receiving, from a product database of the food vendor accessible to the personal food inventory system, nutritional data associated with the food item purchased by the user (Owens, para 0195, As shown in FIG. 4, this system includes the Grocery Shopping Web Site server 409 and required data bases, configured to communicate with one or more users' workstations 406, kiosks 413 at the located grocery store, or similar devices capable of accessing web sites 408 and the providers of the advertising (Advertising Server 405), diets ( Diet Plans 403), nutrition information and recipes (Manufacturers 401), store item inventory and promotions ( Grocery Stores) and manufacturers' coupons (Coupon Clearinghouses 404) for providing advertising and information to users based on demographics and shopping list items, and retailer grocer web sites 410 411 412 for exchange of products selected for purchase (collectively nodes). Each node is preferably connected directly or indirectly to the web site server via a connection to a network, such as a local area network (LAN), a wide area network (WAN), the Internet or the like, via a public switched phone network, dedicated data line, cellular network, Personal Communication System, microwave, satellite networks, cable or the like. Additionally, in a preferred embodiment of the present invention, personal digital assistants 407 may be configured to communicate with users' workstations 406 for sending and receiving shopping lists information with para 0184 and 0213-0214 for FIG. 6 illustrates the primary process for users to utilize the Grocery Shopping Web Site 601 to shop for groceries utilizing all the relevant information available from their workstation connected to the Internet or any workstation anywhere that is connected to the Internet. Therefore, the user’s workstation can communicate with store items inventory and manufacturers nutritional information through the communication network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wheaton by including the system where the user's grocery list can be filtered (by computer) by dietary requirements and items best matched to the user's needs by the system and permit the user to view nutritional-content labels for products without having to create a shopping list in order to improve user’s shopping experiences as taught by Owens.

As to claims 5 and 15,
The combination of Wheaton and Owens teaches the determined one or more nutrition-based trends of consumption comprises a fat content trend, a carbohydrates trend, a calorie trend, an allergen trend(Wheaton, para 0034, by tracking dietary habits you can then select meals, recipes, and food items to effect a certain dietary goal. In one example, the system by tracking the dietary information and the user selecting a "low salt mode" will preferentially select food items and recipes that effectuate a low salt intake).

As to claim 7,
The combination of Wheaton and Owens teaches the notification provided comprises, in response to the one or more nutrition-based trends of consumption associated with the account not having met the one or more consumption goals, (i) recommendations for how the user can better meet the one or more consumption goals (Wheaton, para 0035, other health indicators may be used to select a diet consistent with improving those health indicators. For example medical or personal health data may be entered into the system, and as a result of high blood pressure, low sodium meal preparations and shopping list recommendations will be preferentially selected and recommended. These embodiments are particularly useful for managing dietary health issues such as diabetes (i.e., diabetes indicates the account not having met the consumption goal) , and other examples.), or (ii) recipes for the user associated with helping the user meet the one or more consumption goals, or a combination thereof.

As to claim 17,
The combination of Wheaton and Owens teaches the notification provided comprises, in response to the one or more trends of consumption associated with the account not having met the one or more consumption goals, (i) recommendations for how the user can better meet the one or more consumption goals (Wheaton, para 0035, other health indicators may be used to select a diet consistent with improving those health indicators. For example medical or personal health data may be entered into the system, and as a result of high blood pressure, low sodium meal preparations and shopping list recommendations will be preferentially selected and recommended. These embodiments are particularly useful for managing dietary health issues such as diabetes (i.e., diabetes indicates the account not having met the consumption goal) , and other examples.), or (ii) recipes for the user associated with helping the user meet the one or more consumption goals, or a combination thereof.

As to claims 21 and 23,
The combination of Wheaton and Owens teaches receiving, from the user, information regarding consumption of food items associated with the account, wherein the information is provided by the user to the personal food inventory system via the application using voice command, a barcode scanner, or touch (Wheaton, para 0019, User can select which source of expiration or spoilage data to apply via said keyboard or voice interaction means and a display means attached electronically to a data storage device that stores inventory information and recipes. By entering an expiration date, via manual entry, voice, bar code, or image processing, or other means described herein, a value of days until expiration is calculated and associated (or "tagged") with the food item).

As to claims 22 and 24,
The combination of Wheaton and Owens receiving, from the user, food item identifier and an inventory quantity for a second food item using voice command, a barcode scanner, or touch (Wheaton, para 0019, User can select which source of expiration or spoilage data to apply via said keyboard or voice interaction means and a display means attached electronically to a data storage device that stores inventory information and recipes. By entering an expiration date, via manual entry, voice, bar code, or image processing, or other means described herein, a value of days until expiration is calculated and associated (or "tagged") with the food item).
As to claims 25 and 27,
The combination of Wheaton and Owens teaches the one or more consumption goals comprise a goal to keep the overall fat content of food items consumed by the user below an amount specified by the user (Wheaton, para 0029 for Recipes are stored in the database (as described located either locally on a device or over a network on a remote server) after either being entered manually by a user, or by extracting recipes from other databases, such as personal recipe collections or others available online or otherwise publicly disclosed. Food items in the recipes are identifiable by the software and are correlated with the same food item in the inventory,  with para 0036, Based on the database and usage meta data, the device will perform Diet Analysis to determine healthier options for meals. As stated, the system will suggest food substitutions targeted at specific nutritional effects. Examples of these dietary criteria include but are not limited to a lower sodium diet, lower fat, less sugar, diets rich in nutrients or a particular nutrient or vitamin, gluten free diets, high anti-oxidant diets, organic food based diets, diets promoting weight loss, diabetic, vegan or vegetarian, fish based diets, protein heavy diets, carbohydrate free diets, carbo-loading diets, locally grown food based diets….etc.).  

As to claims 25 and 28,
The combination of Wheaton and Owens teaches the one or more consumption goals comprise a goal to keep the carbohydrates or calories consumed by the user below an amount specified by the user (Wheaton, para 0029 for Recipes are stored in the database (as described located either locally on a device or over a network on a remote server) after either being entered manually by a user, or by extracting recipes from other databases, such as personal recipe collections or others available online or otherwise publicly disclosed. Food items in the recipes are identifiable by the software and are correlated with the same food item in the inventory,  with para 0036, Based on the database and usage meta data, the device will perform Diet Analysis to determine healthier options for meals. As stated, the system will suggest food substitutions targeted at specific nutritional effects. Examples of these dietary criteria include but are not limited to a lower sodium diet, lower fat, less sugar, diets rich in nutrients or a particular nutrient or vitamin, gluten free diets, high anti-oxidant diets, organic food based diets, diets promoting weight loss, diabetic, vegan or vegetarian, fish based diets, protein heavy diets, carbohydrate free diets, carbo-loading diets, locally grown food based diets….etc.).  
As to claims 26 and 29,
The combination of Wheaton and Owens teaches displaying on a user interface the name of a consumption goal and a measure of how well the user is doing at meeting the consumption goal (Wheaton, para 0019, at all times and/or as part of a proposed shopping list, soon to expire or spoil foods are displayed on said display means whereby an indicating means such as flashing are deployed to bring attention to said expiring or spoiling items).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Kamen (US 2008/0198012 A1) discloses a medical device. The medical device includes an RFID reader for receiving information from at least one RFID transponder. The medical device also includes a memory for storing a database and at least one processor for processing information. Also, a remote controller for a medical device is disclosed. The remote controller includes an information receiver for receiving information related to food. The infusion device also includes a memory for storing a database and at least one processor for processing information. A method for use in a medical device is also disclosed. The method includes receiving information from an RFID transponder related to food. Also, the processing the information by comparing the information to a database is included in the method. The method also includes determining the acceptability of the food and providing information related to acceptability to the user. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/4/2021
/NARGIS SULTANA/Examiner, Art Unit 2164                 

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164